IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MONTANA

BILLINGS DIVISION Fl L E D

UNITED srArEs oF AMERICA, cR iS-So-BLG-sPW-i FEB '_* m
C'§i;}r?c§<§'§ig§l§;urt
Plall'ltlff, Bt||lngs
oRDER
VS.

AN'roNlo FRANCisCo

GUTIERREZ,
Defendant.

 

 

Before the Court is Defendant Antonio Francisco Gutierrez’s Rule 29(0)
motion for judgment of acquittal (Doc. 90). At trial, Gutierrez moved the Court
for a judgment of acquittal under Rule 29(a), Which the Court denied (Doc. 75).
The Court similarly denies Gutierrez’s Rule 29(€) motion because the evidence
was sufficient “to allow any rational trier of fact to find the essential elements of
the crime beyond a reasonable doubt.” United States v. Goldtooth, 754 F.3d 763,

768 (9th cir. 2014) (Citing Fed. R. Crim. P. 29(¢)).

DATED this _f/_ day of February, 20 9.
jl<¢a»~ F- ¢<%/Z§../

§JSAN P. WATTERS
United States District Judge

